912 A.2d 480 (2006)
280 Conn. 947
In re Davonta V.
Supreme Court of Connecticut.
Decided December 6, 2006.
David B. Rozwaski, Milford, in support of the petition.
Stephen G. Vitelli, assistant attorney general, in opposition.
The petition by the respondent mother for certification for appeal from the Appellate Court, 98 Conn.App. 42, 907 A.2d 126 (2006), is granted, limited the following issue:
"Did the Appellate Court improperly conclude that the trial court correctly applied the appropriate standard of review in this termination of parental rights case?"
NORCOTT and VERTEFEUILLE, Js., did not participate in the consideration or decision of this petition.
The Supreme Court docket number is SC 17788.